Citation Nr: 1204619	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection a neck disability.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a bilateral shoulder disability.  

7.  Entitlement to service connection for a bilateral leg disability.  

8.  Entitlement to an increased (compensable) evaluation for defective hearing of the right ear.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1980 to April 1984, and from October 1984 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in June 2011.  

The issues of service connection for a neck, bilateral knee and bilateral ankle disabilities, an acquired psychiatric disorder and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

At the videoconference hearing in June 2011, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for a bilateral shoulder and bilateral leg disability and an increased rating for defective hearing of the right ear.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of service connection for a bilateral shoulder and bilateral leg disability and an increased rating for defective hearing of the right ear by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the videoconference hearing in June 2011, the Veteran withdrew his appeal of the claims of service connection for a bilateral shoulder and bilateral leg disability and an increased rating for defective hearing of the right ear.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  


ORDER

The appeal of the claim of service connection for a bilateral shoulder disability is dismissed.  

The appeal of the claim of service connection for a bilateral leg disability is dismissed.  

The appeal of the claim for an increased evaluation for defective hearing of the right ear is dismissed.  


REMAND

The Veteran contends that the disabilities at issue on appeal were incurred during his more than 17 years of active service.  At the videoconference hearing in June 2011, the Veteran testified that he injured his neck during a training exercise in jump school in 1991, when he landed on uneven ground and fell backwards striking his head, and said that he's had chronic stiffness in his neck ever since.  He also asserted that his chronic knee and ankle problems are the result of his many years marching with 120 pounds of equipment on his back and jumping out of airplanes.  The Veteran believes that he has a psychiatric disorder related to his service in Southwest Asia during the invasion of Kuwait in 1991, and pointed out that he was diagnosed with mild depressive disorder only a few months after his discharge from service in 1998.  The Veteran also asserted that he has had chronic tinnitus since service and believes that it is related to acoustic trauma while serving in an artillery unit.  

Historically, the service records showed that the Veteran was assigned to a field artillery unit and an airborne unit during his years of service, was authorized to wear the Parachutist Badge, and served approximately five and a half months in Southwest Asia in 1991.  

The service treatment records showed that the Veteran was treated for a sore neck in 1991 after hitting his head during a jump the previous week, for a mild right ankle sprain after falling down stairs in November 1996, and for left knee pain related to a sports injury in June 1997.  The service records are completely silent for any complaints, treatment, abnormalities or diagnosis for tinnitus or any psychiatric problems during service.  Additionally, the Veteran specifically denied any history of swollen or painful joints, arthritis, bone, joint or other deformity, knee problems, foot trouble, depression or excessive worry, trouble sleeping, or nervous trouble of any sort on a Report of Medical History for separation from service in March 1998, and no pertinent abnormalities were noted on examination.  

When examined by VA in October 1998, the Veteran reported a history of chronic bilateral knee pain for five years, stiffness in his ankles and neck pain, and was noted to have some crepitus in the left knee on examination.  The Veteran made no mention of any hearing problems or tinnitus, and no pertinent abnormalities were noted.  The diagnosis on VA psychiatric examination in October 1998, was depressive disorder, not otherwise specified manifested by mild, brief episodes of dysphoria of at least two days duration.  

A private medical report dated in January 2006, showed that the Veteran complained of stress related to his employment and said that his symptoms began around February 2005.  He also reported generalized aches and pains.  The diagnosis was stress, acute unspecified.  

When examined by VA audiological services in August 2008, the Veteran reported a history of exposure to acoustic trauma from weapons firing, but he did not report any history or symptoms of tinnitus.  

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the evidentiary record does not show a chronic disability in service, they do show treatment for some of the disabilities at issue on appeal.  Given the Veteran's duty assignments in service and the nature of his current complaints, the Board finds that there is sufficient evidence to warrant further development of his appeal.  38 C.F.R. § 3.159(c)(4) (2011).  

In this case, the Veteran has never been examined by VA to determine the nature and etiology of any of the claimed disabilities on appeal.  Such examination should be accomplished.  

Additionally, the Board notes that effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  In this case, the record does not show that the RO addressed the Veteran's claim in light of the amended regulations.  This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify places at which he has received treatment for the claimed disabilities since service; after which attempts to obtain copies of the records of the identified treatment should be made.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified neck, bilateral knee and bilateral ankle disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should identify all disabilities involving the Veteran's neck, knees and ankles, and render an opinion as to whether any identified disability is at least as likely as not due to an in-service disease or injury.  

3.  The Veteran should be afforded a VA psychiatric examination to determine whether he has a psychiatric disorder at present, including PTSD which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should provide a response to the following:  

a)  Does the Veteran have a psychiatric disorder, other than PTSD at present?  If so, is it at least as likely as not that any identified disorder was present in service or is otherwise related to service?  

b)  Does the Veteran have PTSD, and if so, is it at least as likely as not that the Veteran's claimed in-service stressors are adequate to support the diagnosis.    

4.  The claims file should be forwarded to the VA audiologist who examined the Veteran in August 2008, for review of the record and an opinion as to whether it is at least as likely as not that the Veteran's tinnitus, first reported more than nine years after service, is related to an event, injury or disease in service, to include conceded exposure to loud noise?  

5.  Each examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Likewise, each examiner offering an opinion is requested to provide detailed rationale.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an examiner are unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

6.  After the requested development has been completed, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


